 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDTop Manufacturing Company, Inc. and CarpentersLocal Union 1959, United Brotherhood of Car-penters and Joiners of America, AFL-CIO.Case 21-CA-17944May 9, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on June 22, 1979, by Car-penters Local Union 1959, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO(herein called the Union), and duly served on TopManufacturing Company, Inc. (herein called Re-spondent), the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 21, on July 16, 1979, issued and servedon Respondent a complaint and notice of hearing.The complaint alleged that Respondent had en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. In substance, the complaintalleges that Respondent refused to bargain with theUnion when it bargained directly concerning apending grievance with an employee in a collec-tive-bargaining unit represented by the Union andwhen it subsequently entered into a settlementagreement for the grievance with that employee,without notifying the Union or giving it an oppor-tunity to be present at the settlement discussion. OnJuly 25, 1979, Respondent filed an answer in whichit denied the commission of any unfair labor prac-tices.On November 16, 1979, the parties executed astipulation of facts and a motion to transfer pro-ceedings wherein they waived a hearing before anadministrative law judge and agreed to submit thecase to the Board for findings of fact, conclusionsof law, and a Decision and Order, based on arecord consisting of the stipulation of facts and at-tached exhibits. On January 18, 1980, the Board ap-proved the stipulation and ordered the case trans-ferred to the Board, granting permission for thefiling of briefs. Thereafter, the General Counseland Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing findings and conclusions:249 NLRB No. 55FINDINGS OF FACTI. JURISDICTIONRespondent is now, and at all times material hasbeen, a corporation engaged in the manufacture ofFormica countertops and operating a facility locat-ed at 5825 Ordway Drive, Riverside, California. Inthe normal course and conduct of Respondent'sbusiness operations, it sells and ships goods andproducts valued in excess of $50,000 directly tocustomers located outside the State of California.The parties stipulated, and we find, that Respond-ent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theUnion is now, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsAt all times since at least 1976, and continuing todate, the Union has been the collective-bargainingrepresentative of the following unit of Respond-ent's employees at its Riverside, California, facility:All mechanics, layout utility men, heavy ma-chine operators, fiber glass operators, fitters,finishers, glue press operators, assemblers, sol-derers, machine tailers, glue applicators, ship-ping clerks, machine operator assistants, mate-rial handlers, and product and custodialcleanup men; excluding office clerical, admin-istrative, professional and supervisory person-nel as defined in the Act.IAlex Aguilar was an employee in the above-de-scribed unit until Respondent discharged him onMay 21, 1976. The Union timely grieved Aguilar'sdischarge pursuant to the grievance and arbitrationprovisions of the collective-bargaining agreementthen in effect. This grievance was ultimately sub-mitted to arbitration.On October 12, 1976, an arbitrator issued anopinion and award finding that Respondent haddischarged Aguilar without just cause and requir-ing Respondent to reinstate the employee and tocompensate him for lost earnings. On March 28,1978, the United States District Court for the Cen-tral District of California entered an order grantingi' he oard has previously found that Respondent violated Sec8(a)(5) and (1) of the Act by sithdrawing recognition from and refusingto bargain with he Unioll on and after August 5, 1976 liop :Munufactur-ig C'(omrnpu .Inc., 230 NI.RI 937 (1977), enfd 594 2d 223 (9th Cir.1979) TOP MANUFACTURING COMPANY. INC.425the joint motion of the Union and Aguilar for sum-mary judgment enforcement of the arbitrationaward. Respondent's subsequent appeal of the dis-trict court's order is currently pending before theUnited States Court of Appeals for the Ninth Cir-cuit.In the wake of the arbitrator's award, Respond-ent and the Union periodically exchanged certaincorrespondence concerning Aguilar's grievanceand the amount of backpay at issue. This corre-spondence culminated in an October 16, 1978,letter from Respondent's counsel to the Union'scounsel. The letter reaffirmed a prior offer by Re-spondent to settle Aguilar's backpay claim againstit for $5,000, subject to the condition that Aguilarwaive his right to reinstatement. The letter furtherstated: "This offer will remain open through andincluding October 30, 1978, and will be automati-cally withdrawn if not accepted before that time.Please understand that this is an offer to compro-mise which is not to be used in any subsequent liti-gation to prejudice the position of either party."The Union did not respond to Respondent's offer.On December 21, 1978, Respondent, having stillfailed to comply with the arbitrator's award, con-tacted Aguilar directly in a letter offering to settlehis grievance on the same terms set forth in Re-spondent's October 16 letter to the Union. On Feb-ruary 9, 1979, Respondent's representatives met di-rectly with Aguilar, who thereupon signed a "FullRelease" wherein he agreed to settle his entireclaim against Respondent in exchange for $5,500.The Union did not attend the February 9 meeting,nor did it have the opportunity to do so. It re-ceived no advance notification of the meeting or itspurpose. In a letter dated February 9, 1979, Agui-lar informed the Union that he had contacted Re-spondent and directly settled all of his claims.Aguilar's letter constituted the Union's first noticethat settlement discussions had taken place betweenRespondent and Aguilar.B. Contentions of the PartiesThe General Counsel contends that Respondentacted in derogation of the Union's status as Agui-lar's exclusive collective-bargaining representativeand in violation of Section 8(a)(5) and (1) of theAct. In particular, the General Counsel argues thatRespondent acted unlawfully both when it contact-ed and directly bargained with Aguilar concerninghis grievance and when it subsequently enteredinto a settlement agreement with him without af-fording the Union the opportunity to be present, asrequired by the second proviso to Section 9(a) ofthe Act.In its defense, Respondent contends that its set-tlement negotiations with Aguilar were the resultof the Union's failure to reply to Respondent's pre-vious settlement offers. It further contends that thesettlement agreement at issue is "fair and regular"and that Respondent's actions in seeking such anagreement have been consistent with the Board'sstatutory policy of encouraging the peaceful resolu-tion of labor disputes.C. Analysis and ConclusionsIt is well-established Board law that an employerviolates Section 8(a)(5) and (1) of the Act by fail-ing to notify and to bargain with a collective-bar-gaining representative before making a direct andunilateral offer to unit employees concerning a ma-terial change in their terms and conditions of em-ployment.2It is equally well established that anemployer violates the same statutory sections byadjusting employees' grievances without permittingtheir collective-bargaining representative an oppor-tunity to be present at such adjustment, as requiredby the second proviso to Section 9(a) of the Act.3Respondent herein admittedly communicated itssettlement offer directly to Aguilar on December21, 1978, without notifying the Union. In so doing,Respondent acted in open derogation of theUnion's role as Aguilar's representative throughouta history of grievance, arbitration, and judicial en-forcement proceedings dating back to the employ-ee's discharge on May 21, 1976. Compounding itsmisdeed, Respondent then met with Aguilar and,again without notifying the Union or assuring itsstatutory right to be present, adjusted his grievanceby executing the February 9, 1979, "Full Release"agreement. Based on the aformentioned precedent,Respondent's actions constituted clear violations ofthe Act.Contrary to the contention made by Respondentin its defense, the Union's failure to reply to its Oc-tober 16, 1978, settlement offer did not justify Re-spondent's subsequent direct dealings with Aguilar.Although a waiver of bargaining rights may undercertain clear and unequivocal circumstances occurby express agreement of the parties or by union in-action after receipt of notice of an employer's in-tended action, no such waiver can be divined fromthe record of negotiations in this case. There is noevidence that Respondent ever notified the Unionof a desire to communicate its settlement offer di-rectly to Aguilar and that Respondent wouldregard the Union's failure to respond to the Octo-2 See. e g, Houston Shopping News Co., d/b/a Naylor Type & Mats. 223NLRB 1133 (1976); Carnation Company. 172 NLRB 1876 (1968)3 The Dow Chemical Company, 227 NLRB 1005 (1977): Lee Dan'Products, Inc., 181 NLRB 1047 (1970); Bethlehem Steel Company, et al., 8)NLRB 341 (1950). 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 16 letter as an expression of tacit consent todirect communications with the grievant. TheUnion, having secured a judicial order enforcingAguilar's arbitration award, was entitled to insiston Respondent's full compliance and to rely on Re-spondent's own written statement that failure toaccept the settlement offer by October 30, 1978,would only mean the automatic withdrawal of theoffer. In sum, we find that the Union did not waiveits statutory bargaining rights with respect to theAguilar grievance at any time during the course ofits negotiations with Respondent about that griev-ance.We further find that Respondent may not defendthe conduct at issue in this proceeding by relyingon the Board's policy of encouraging the privateresolution of labor disputes. An agreement negoti-ated and executed in a manner contrary to the Actwarrants no deference from the Board. Havingfailed to accord the Union its statutory bargainingrights in reaching the purported "Full Release" set-tlement agreement, Respondent cannot now justifythe unlawful means utilized by reference to the endachieved. The alleged fairness and adequacy of Re-spondent's agreement with Aguilar is irrelevant tothe alleged illegality of Respondent's conduct vis-a-vis the Union.Based on the foregoing, we find that Respondentviolated Section 8(a)(5) and (1) of the Act when itunilaterally contacted and communicated a settle-ment offer to Aguilar in its December 21, 1978,letter, without notice to the Union and in deroga-tion of its status as a collective-bargaining repre-sentative. We also find that Respondent violatedSection 8(a)(5) and (1) by adjusting Aguilar's griev-ance through the execution of the February 9,1979, "Full Release" agreement, without honoringthe Union's statutory right to be present at suchadjustment.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction to effectuate the purposes of the Act.4CONCLUSIONS OF LAW1. Top Manufacturing Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Carpenters Local Union 1959, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All mechanics, layout utility men, heavy ma-chine operators, fiber glass operators, fitters, finish-ers, glue press operators, assemblers, solderers, ma-chine tailers, glue applicators, shipping clerks, ma-chine operator assistants, material handlers, andproduct and custodial cleanup men; excludingoffice clerical, administrative, professional and su-pervisory personnel as defined in the Act, consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since at least 1976, the above-named labor or-ganization has been, and now is, the exclusive rep-resentative of all employees in the aforesaid appro-priate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By unilaterally contacting and bargaining di-rectly with a unit employee in derogation of thelabor organization's status as exclusive collective-bargaining representative, and by adjusting a unitemployee's grievance without giving the same bar-gaining representative an opportunity to be presentat such adjustment, Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Top Manufacturing Company, Inc., Riverside,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Continuing or giving effect to the February9, 1979, purported "Full Release" settlement of thegrievance claims of Alex Aguilar.I The General Counsel has requested that a broad cease-and-desistorder be issued against Respondent. Pursuant to principles recently ar-ticulated in Hickmott Foods. Inc., 242 NLRB No. 177 (1979), however,we find that narrow injunctive language is adequate to remedy the viola-tions found herein. TOP MANUFACTURING COMPANY, INC.427(b) Dealing individually with any of its employ-ees in the collective-bargaining unit represented byCarpenters Local Union 1959, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,in derogation of that labor organization's status asthe employees' exclusive collective-bargaining rep-resentative.(c) Adjusting bargaining unit employees' griev-ances without giving the Union an opportunty tobe present at any such adjustment.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights protected under Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Post at its place of business in Riverside, Cali-fornia, copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 21, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to Employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(b) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT continue or give effect to apurported "Full Release" settlement of thegrievance claims of Alex Aguilar, which wasexecuted on February 9, 1979, without givingCarpenters Local Union 1959, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, its statutory opportunity to bepresent at the adjustment of a grievance.WE WILL NOT deal individually with ouremployees concerning their terms and condi-tions of employment in derogation of their ex-clusive collective-bargaining representative.WE WILL NOT adjust bargaining unit em-ployees' grievances without giving CarpentersLocal Union 1959, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, an opporunity to be present at the adjust-ment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.ToP MANUFACTURING COMPANY,INC.